NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 was filed after the mailing date of the Notice of Allowance on 06/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except where lined through.
Two of the references submitted in the information disclosure statement filed 07/07/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because they do not include concise explanations of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Said references have not been considered.

Reasons for Allowance
Claims 14-15, 17, 20-29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a polishing article, comprising: a sub-polishing element comprising a first reaction product of a first precursor; and a plurality of polishing elements extending from the sub-polishing element, the plurality of polishing elements comprising a second reaction product of a second precursor, the second precursor comprising functionalized abrasive particles, the functionalized abrasive particles comprising alkene terminated groups, wherein the functionalized abrasive particles comprise a reaction product of metal oxide nanoparticles and a silane compound, a cyanate compound, a sulfonic acid compound, a phosphoric acid compound, a carboxylic acid compound, or combinations thereof, wherein less than about 50% of bonding sites on surfaces of the functionalized abrasive particles are chemically bonded to a polymerizable compound.
Moreover, the prior art do not disclose or suggest  a polishing article, comprising: a sub-polishing element comprising a first reaction product of a first precursor; and a plurality of polishing elements extending from the sub-polishing layer element, the plurality of polishing elements comprising a second reaction product of a second precursor, the second reaction product comprising a polymer pad material and abrasive particles disposed in and chemically bonded to the polymer pad material, wherein the second precursor comprises functionalized abrasive particles comprising alkene terminated groups, wherein the functionalized abrasive particles comprise a reaction product of metal oxide nanoparticles and a silane compound, a cyanate compound, a sulfonic acid compound, a phosphoric acid compound, a carboxylic acid compound, or combinations thereof, wherein less than about 50% of bonding sites on surfaces of the functionalized abrasive particles are chemically bonded to a polymerizable compound.
The references submitted in the IDS do not disclose or suggest the cumulative limitations of neither independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731